                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BARRETT S. TUNSIL,                              :     Civil No. 1:19-CV-0386
                                                :
Plaintiff,                                      :     Judge Sylvia H. Rambo
                                                :
             v.                                 :
                                                :
GOVERNOR THOMAS WOLF, et al.,                   :
                                                :
                    Defendants.                 :


                                            ORDER

      AND NOW, this 18th day of February 2020, in accordance with the accompanying

Memorandum issued this date, it is ORDERED that:

      1.          Mr. Tunsil's motions for appointment of counsel (Doc. 51 and
                  53) are DENIED without prejudice.

      2.          Mr. Tunsil's motion for recusal (Doc. 55) is DENIED.




                                                 S/Sylvia H. Rambo
                                                 SYLVIA H. RAMBO
                                                 United States District Judge
